DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending. Claims 1-9, 14-15 are currently amended. 
Response to Arguments
Applicant’s arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-9 “…The cited references do not teach or suggest "determining, based on a relevancy of a component to operate a transportation device, a criterion associated with the transportation device, wherein the criterion comprises one of more of a security rule or an update rule"…As such, the Office Action has failed to present a combination of references that disclose every limitation of the rejected claim. Therefore, the Office Action fails to present aprimafacie case of obviousness. Accordingly, for at least these reasons, the rejection of claim 1, as well as its dependent claims, under 35 U.S.C. §103 should be withdrawn and such claims be allowed.” The examiner respectfully disagrees for the following reasons below:
McLain teaches sending a part signature list to an aircraft and updating/replacing software part signatures based on the part number existing in an onboard storage of the aircraft (McLain, page 7, paragraphs 0109-0114) which is equivalent to the amended argued limitation. 
Further, independent claims 8 and 15 recite similar, though not identical, features as independent claim 1. Thus, Applicant submits independent claims 8 and 15, as well as their dependent claims, are allowable for similar reasons as set forth above with respect to claim 1, and Applicant respectfully requests that the rejection of claims 8 and 15, as well as their dependent claims, under 35 U.S.C. §103 be withdrawn and such claims be allowed.” the examiner has shown how independent claim 1 is not allowable and therefore this argument is considered moot. 
Applicant argues on pages 9-11 “…The Motivation to Combine the References is Not Supported…Thus, Nelson already teaches a number of techniques for provide security for the aircraft's software and computing systems. As such, one of ordinary skill in the art would not be motivated to modify the process of Nelson with the alleged teachings of McLain to create a redundant and less effective overall software security and validation system that provides no known advantages to that of the system of Nelson. Therefore, the Office Action has failed to properly identify the rational underpinnings required to support a conclusion of obviousness over the proposed combination of references. This is an additional reason why the pending claims are nonobvious and allowable over the cited references. Accordingly, Applicant respectfully requests the rejection of the claims under §103 be withdrawn.” the examiner respectfully disagrees for the following reasons below:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teachings of McLain to verify aircraft software to provide the advantage of improving security for aircraft by preventing corruption to the aircraft from tampered software (McLain, page 1, paragraphs 007-0009 and page 3, paragraph 0049).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,069,843. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent anticipate the claims of the instant application.
Instant Application No. 16/053,501
US Patent No. 10,069,843
A method comprising:
A method, comprising:
receiving information at a first device based on a first protocol;
receiving, by a first device located on an 
aircraft based on an internet protocol, information, wherein the information 
comprises a software update for an avionics component of the aircraft;
translating the information, at the first device, for communication to a second device based on using a second protocol;
translating based on a communication protocol supported by the avionics 
component, the information for communication to the avionics component;
 determining, based on a relevancy of a component to operate a transportation device, a criterion associated with the transportation device, wherein the criterion comprises one or more of a security rule or an update rule; determining that the information satisfies the criterion associated with the transportation device
determining, based on a relevancy of the avionics component to navigation of 
the aircraft, a security rule;  determining, based on the security rule, that 
the software update is applicable to the avionics component, wherein the 
security rule comprises authorizing a source of the information and analyzing 
the information for a security threat;  determining, based on the security 
rule, a condition specifying one or more of a time, a location, or an operation 

and responsive to a determination that the information satisfies the criterion, providing, the information to the second device using the second protocol.
providing, via the communication protocol based on satisfaction of the condition, the information to the avionics component to update the avionics component;  and verifying that the software update is applied to the avionics component according to a update 
rule. 



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent No. 6,760,778) in view of McLain et al. (US Pub No. 2009/0138517). 
Regarding independent claim 1, Nelson teaches a method for communicating information, comprising: receiving information at a first device based on a first protocol (Nelson, column 6, lines 21-37 and column 7, lines 28-34; the  NATS radio set 202  receives the  modulated signal which includes the data packet that is encapsulated in accordance with TCP/IP from the ground station and sends the data packet to the ADS (first device)), translating the information, at the first device, for communication to a second device based on a second protocol (Nelson, column 6, lines 35-44, column 7, lines 28-34 and column 13, lines 17-20; the data packets are sent with protocol (ARINC) to the appropriate aircraft system/device); providing the information to the second device based on the second protocol (Nelson, column 13, lines 12-20). 
Nelson teaches providing the data update to the avionic equipment (Nelson, column 13, lines 12-20) but does not explicitly teaches  determining, based on a relevancy of a component to operate a transportation device, a criterion associated with the transportation device, wherein the criterion comprises one or more of a security rule or an update rule; determining that the information satisfies the criterion associated with the transportation device and responsive to a determination that the information satisfies the criterion, providing, the information to the second device.
McLain teaches determining, based on a relevancy of a component to operate a transportation device, a criterion associated with the transportation device, wherein the McLain, page 7, paragraphs 0104-0106 and 0109-0111; aircraft software authentication;  determining whether a software part exist on an onboard storage in order to update/replace software part signatures); determining that the information satisfies the criterion associated with the transportation device and responsive to a determination that the information satisfies the criterion (McLain, page 7, paragraphs 0105-0106 & 0109-0111) and responsive to a determination that information matches the criterion, providing, based on the security rule, the information to the second device (McLain, page 7, paragraphs 0107 & 0111; part is updated and loaded onto line replaceable unit). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teachings of McLain to verify aircraft software to provide the advantage of improving security for aircraft by preventing corruption to the aircraft from tampered software (McLain, page 1, paragraphs 007-0009 and page 3, paragraph 0049).
Regarding claim 2, Nelson in view of McLain teaches the method wherein the first device and the second device are components of the transportation device and wherein the transportation device is at least one of an aircraft, a boat or a ground vehicle (Nelson, column 13, lines 12-20).
Regarding claim 3, Nelson in view of McLain teaches the method wherein the second device comprises at least one of a flight management system, an aircraft condition monitoring system, or an electronic flight bag of the transportation device (Nelson, column 13, lines 13-15).
claim 6, Nelson in view of McLain teaches each and every claim limitation of claim 1, however, McLain teaches the method wherein determining that the information satisfies the criterion associated with the transportation device comprises determining whether the information is authorized or unauthorized based on a security rule associated with the transportation device (McLain, page 3, paragraph 0049 and page 7, paragraphs 0105-0106; authenticate aircraft software), and wherein providing the information to the second device based on the second protocol comprises providing the information to the second device according to the second protocol if the information is authorized (McLain, page 7, paragraph 0107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teachings of McLain to verify aircraft software to provide the advantage of improving security for aircraft by preventing corruption to the aircraft from tampered software (McLain, page 1, paragraphs 007-0009 and page 3, paragraph 0049). 
Regarding claim 7, Nelson in view of McLain teaches the method wherein the first protocol comprises at least one of an internet protocol, an Aeronautical Radio Incorporated (ARINC) protocol, or an Aircraft Communications Addressing and Reporting System (ACARS) (Nelson, column 6, lines 21-37 and column 13, lines 12-20; ARNIC) and the second protocol comprises at least one of a remaining protocol of the internet protocol, ARINC protocol, and the ACARS protocol (Nelson, column 6, lines 21-37 and column 13, lines 12-20).
Regarding independent claim 8, Nelson teaches a method, comprising: receiving information at a transportation device (Nelson, column 6, lines 21-37 and column 7, lines 28-34; the  NATS radio set 202  receives the  modulated signal which includes the data packet that is encapsulated in accordance with TCP/IP from the ground station and sends the data packet to the ADS (first device)), providing the information to a first network of the transportation device based on a first protocol (Nelson, column 6, lines 35-44; the data packet is sent to the appropriate destination with a protocol); providing the information to the software element (Nelson, column 13, lines 12-20). 
Nelson teaches providing the software update to the avionic equipment (Nelson, column 13, lines 12-20) but does not explicitly teaches determining, based on a relevancy of a component to operate a transportation device, at least one of a security rule or an update rule; analyzing the information, at a component of the first network, based on at least one of a security rule or the update rule; and providing the information to a system element of the transportation device based on the analyzing of the information.
McLain teaches determining, based on a relevancy of a component to operate a transportation device, at least one of a security rule or an update rule (McLain, page 7, paragraphs 0104-0106 and 0109-0111; aircraft software authentication;  determining whether a software part exist on an onboard storage in order to update/replace software part signatures); analyzing the information, at a component of the first network, based on at least one of a security rule or the update rule (McLain, page 3, paragraph 0049 and page 7, paragraphs 0105-0106 and 0109-0111); and providing the information to a system element of the transportation device based on the analyzing of the information(McLain, page 7, paragraphs 0107 & 0111; part is updated and loaded onto line replaceable unit). 
McLain, page 1, paragraphs 007-0009 and page 3, paragraph 0049). 
Regarding claim 9, Nelson in view of McLain teaches each and every claim limitation of claim 8, however McLain teaches the method wherein analyzing the information based on at the least one of the security rule or the update rule comprises determining whether the information is authorized or unauthorized for the system element (McLain, page 3, paragraph 0049 and page 7, paragraphs 0105-0106; authenticate aircraft software), wherein the information is provided to the system element if the information is authorized (McLain, page 7, paragraph 0107). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teachings of McLain to verify aircraft software to provide the advantage of improving security for aircraft by preventing corruption to the aircraft from tampered software (McLain, page 1, paragraphs 007-0009 and page 3, paragraph 0049).
Regarding claim 10, Nelson in view of McLain teaches the method wherein the information is provided to the system element through a second network of the transportation device based on a second protocol (Nelson, column 6, lines 35-44).   
Regarding claim 11, Nelson in view of McLain teaches the method wherein the first protocol comprises at least one of an internet protocol, an Aeronautical Radio Incorporated Nelson, column 6, lines 21-37 and column 13, lines 12-20; ARNIC) and the second protocol comprises at least one of a remaining protocol of the internet protocol, ARINC protocol, and the ACARS protocol (Nelson, column 6, lines 21-37 and column 13, lines 12-20).
Regarding claim 12, Nelson in view of McLain teaches the method wherein the system element comprises at least one of a flight management system, an aircraft condition monitoring system, or an electronic flight bag (Nelson, column 13, lines 13-15).    

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent No. 6,760,778) in view of McLain et al (US Pub No. 2009/0138517) as applied to claims 1-3 and 6-12 above, and further in view of Wahler et al. (US Pub No. 2014/0136589).
Regarding claim 4, Nelson in view of McLain teaches the method wherein the information comprises an update for the second device (Nelson, column 13, lines 12-15). 
Nelson in view of McLain does not explicitly teach wherein determining that the information satisfies the criterion associated with the transportation device comprises evaluating an update rule associated with the transportation device, and wherein providing the information, based on the security rule, to the second device using the second protocol comprises applying the update to the second device based on the update rule associated with the transportation device.
Wahler teaches wherein determining that the information satisfies the criterion associated with the transportation device comprises evaluating an update rule associated with Wahler, page 6, paragraph 0052 and page 4, paragraph 0035; one or more rules may be based on the characteristics of a node to perform a service), and wherein providing the information, based on the security rule, to the second device using the second protocol comprises applying the update to the second device based on the update rule associated with the transportation device (Wahler, page 6, paragraph 0052, lines 14-16 and page 5, paragraph 0046; an indication of allowance will be provided if the actions corresponds with the one or more rules and will allow the action).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson in view of McLain with the teaching of Wahler to determine one or more rules and determining whether or not the desired action is allowed or denied based on the one or more rules to provide the advantage of performance degradation due to overloaded computing systems and a secure communication of constrained data (Wahler, page 1, paragraph 0004).
Regarding claim 5, Nelson in view of McLain and in further view of Wahler teaches each and every claim limitation of claim 4, however, Wahler teaches the method wherein the update rules associated with the transportation device specifies at least one of a timing condition for applying the update to the second device, a location condition for applying the update to the second device, or a cost condition for applying the update to the second device (Wahler, page 6, paragraph 0052; one or more current, transient condition).
It would have been obvious to one having ordinary sill in the art before the effective filing date of the claimed invention to modify Nelson in view of McLain with the teaching of Wahler to determine one or more rules and determining whether or not the desired action is 
Regarding claim 13, Nelson in view of McLain teaches each and every claim limitation of claim 8. 
Nelson in view of McLain does not explicitly teach wherein the update rules specifies at least one of a timing condition for applying the update to the second device, a location condition for applying the update to the second device, or a cost condition for applying the update to the second device. 
Wahler teaches the method wherein the update rule specifies at least one of a timing condition for applying an update to the system element, a location condition for applying the update to the system element, or a cost condition for applying the update to the system element (Wahler, page 6, paragraph 0052).
It would have been obvious to one having ordinary sill in the art before the effective filing date of the claimed invention to modify Nelson in view of McLain with the teaching of Wahler to determine one or more rules and determining whether or not the desired action is allowed or denied based on the one or more rules to provide the advantage of performance degradation due to overloaded computing systems and a secure communication of constrained data (Wahler, page 1, paragraph 0004).
Regarding claim 14, Nelson in view of McLain teaches each and every claim limitation of claim 8. 
Nelson in view of McLain does not explicitly teach the method further comprising verifying that the update is applied to the system element according to the update rule. 
Wahler, page 6, paragraph 0052 and page 5, paragraph 0046).
It would have been obvious to one having ordinary sill in the art before the effective filing date of the claimed invention to modify Nelson in view of McLain with the teaching of Wahler to determine one or more rules and determining whether or not the desired action is allowed or denied based on the one or more rules to provide the advantage of performance degradation due to overloaded computing systems and a secure communication of constrained data (Wahler, page 1, paragraph 0004).

Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent No. 6,760,778) in view of Toth et al. (US Pub No. 2011/0255506). 
Regarding independent claim 15, Nelson teaches a transportation device, comprising: a system element configured to assist in navigation (Nelson, column 5, lines 32-50 and column 6, lines 35-44); a first network configured to communicate based on a first protocol (Nelson, column 6, lines 21-37 and column 7, lines 28-34; the  NATS radio set 202  receives the  modulated signal which includes the data packet that is encapsulated in accordance with TCP/IP from the ground station and sends the data packet to the ADS);  a second network configured to communicate based on a second protocol, wherein the second network is communicatively coupled to the system element (Nelson, column 6, lines 35-44 and column 13, lines 17-20); 
Nelson teaches the ADS receiving and sending information (Nelson, column 6, lines 35-44) but does not explicitly teach a communication management device communicatively coupled to the first network and the second network, wherein the communication 
Toth teaches a communication management device communicatively coupled to the first network and the second network, wherein the communication management device is configured to determine, based on a relevancy of the system element to operate the transportation device, at least one of a security rule or an update rule and translate information between the first network and the second network based on at least one of a security rule or the update rule (Toth, pages 2-3, paragraph 0021-0022; a data link is determined to transmit the data from the ATN application or ACARS application (first network) to the IP-based application (second network) based on the criteria in the application and routing policy (security rule)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson with the teachings of Toth to translate information based on rules to provide the advantage of secure transmission of the information to the aircraft for sufficient security and updates and improving management of data links for airline communication (Toth, page 1, paragraph 0002). 
Regarding claim 17, Nelson in view of Toth teaches the transportation device wherein the system element comprises at least one of a flight management system, an aircraft condition monitoring system, or an electronic flight bag (Nelson, column 13, lines 13-15).    

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent No. 6,760,778) in view of Toth et al. (US Pub No. 2011/0255506) applied to claims 15 and 17 above, and in view of McLain et al. (US Pub No. 2009/0138517).
Regarding claim 19, Nelson in view of Toth teaches each and every claim limitation of claim 15. 
Nelson in view of Toth does not explicitly teach the transportation device wherein the communication management device is configured to determine, based on the security rule, whether information is authorized or unauthorized for the avionic component, and discard the information if the information is unauthorized for the avionic component

 McLain teaches the transportation device wherein the communication management device is configured to determine, based on the security rule, whether information is authorized or unauthorized for the avionic component a (McLain, page 7, paragraphs 0105-0106), and discard the information if the information is unauthorized for the avionic component (McLain, page 7, paragraph 0107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson in view of Toth with the teachings of McLain to u verify aircraft software to provide the advantage of improving security for aircraft by preventing corruption to the aircraft from tampered software (McLain, page 1, paragraphs 007-0009 and page 3, paragraph 0049).

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent No. 6,760,778) in view of Toth et al. (US Pub No. 2011/0255506) applied to claims 15 and 17 above, and further in view of Wahler et al. (US Pub No. 2014/0136589).
Regarding claim 16, Nelson in view of Toth teaches each and every limitation of claim 15. 
Nelson in view of Toth and in further view of McLain does not explicitly teach the transportation device further comprising a selection device to select one or more transceivers and provide information from the selected one or more transceivers to the first network.
Wahler teaches a selection device to select one or more transceivers and provide information from the selected one or more transceivers to the first network (Wahler, page 5, paragraph 0042).
It would have been obvious to one having ordinary sill in the art before the effective filing date of the claimed invention to modify Nelson in view of Toth with the teaching of Wahler to determine one or more rules and determining whether or not the desired action is allowed or denied based on the one or more rules to provide the advantage of performance degradation due to overloaded computing systems and a secure communication of constrained data (Wahler, page 1, paragraph 0004).
Regarding claim 18, Nelson in view of Toth teaches each and every limitation of claim 15. 
Nelson in view of Toth does not explicitly teach the transportation device wherein the update rule specifies at least one of a timing condition for applying the update to the system 
 Wahler teaches the update rule specifies at least one of a timing condition for applying the update to the system element, a location condition for applying the update to the system element, or a cost condition for applying the update to the system element (Wahler, page 6, paragraph 0052; one or more current, transient condition).
It would have been obvious to one having ordinary sill in the art before the effective filing date of the claimed invention to modify Nelson in view of Toth with the teaching of Wahler to determine one or more rules and determining whether or not the desired action is allowed or denied based on the one or more rules to provide the advantage of performance degradation due to overloaded computing systems and a secure communication of constrained data (Wahler, page 1, paragraph 0004).
Regarding claim 20, Nelson in view of Tot teaches each and every limitation of claim 15. 
Nelson in view of Toth does not explicitly teach the transportation device wherein the communication management device is further configured to verify, based on the update rule, that an update is applied to the system element.
 Wahler teaches wherein the communication management device is further configured to verify, based on the update rule, that an update is applied to the system element (Wahler, page 6, paragraph 0052 and page 5, paragraph 0046).
It would have been obvious to one having ordinary sill in the art before the effective filing date of the claimed invention to modify Nelson in view of Toth with the teaching of Wahler to determine one or more rules and determining whether or not the desired action is Wahler, page 1, paragraph 0004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437